      6:21-cr-00149-JWD Document 44 Filed in ED/OK on 06/03/21 Page 1 of 3



                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA,                    )
                                             )
                            Plaintiff,       )
                                             )
v.                                           )    Case No. 21-CR-00149-JWD
                                             )
SHELLEY DUNCAN,                              )   November 2021 TRIAL DOCKET
                                             )
                                             )
                            Defendant.       )

                         AMENDED SCHEDULING ORDER

           THE FOLLOWING DEADLINES ARE SET BY THE COURT

 1.    Joint status report regarding status and production of discovery shall be filed:
       deadline satisfied.

 2.    Telephonic status conference with counsel to address status of discovery and case:
       deadline satisfied.

 3.    Motions shall be filed by 10/5/2021

       This includes all pretrial motions, including but not limited to motions to suppress
       and motions in limine.

       Only one omnibus motion per party is permitted without leave of Court.

       Omnibus response shall be filed within 7 days of the omnibus motion’s filing.

       All omnibus motions and responses are subject to the page limitations in
       LCvR7.1(c), made applicable by LCrR1.2, and are subject to LCrR12.1.

       Parties must attach to motion or otherwise submit to Court any disputed evidence
       at issue.

       No replies to pretrial motions will be permitted without leave of Court.

 4.    Pretrial Conference/Change of Plea/Motions Hearing set for 10/21/2021 at 10:00
       a.m.
         6:21-cr-00149-JWD Document 44 Filed in ED/OK on 06/03/21 Page 2 of 3




          Lead trial counsel must attend pretrial conference.

          If the parties anticipate a change of plea, the parties must provide plea documents
          (petition to enter plea1 and any plea agreement, if applicable) to the Court at least
          3 business days before the Change of Plea hearing.

          If the parties anticipate trial, they shall file a list of all foreseeable issues at least 7
          days before the pretrial conference.2

    5.    Requested jury instructions,3 voir dire, and verdict forms shall be filed by
          10/27/2021.

    6.    Any objections to requested jury instructions, voir dire, and verdict forms shall be
          filed by 11/3/2021.

    7.    Trial briefs (optional) and proposed summary of the indictment to be submitted by
          11/8/2021.

    8.    Witness lists with current hometowns of witnesses by both parties to be submitted
          by 11/8/2021.



1
  The parties shall use this plea petition form with a revised caption for the Eastern
District of Oklahoma, available at http://www.okwd.uscourts.gov/wp-
content/uploads/plea_petition.fillable.May_2018a.pdf.
2
  For discussion at the pretrial conference, counsel shall file a list of all foreseeable issues
that will arise on admissibility of evidence, burden of proof, whether any unusual or non-
pattern jury charges are needed, and any other issues that can or must be dealt with in
advance of trial.
3
  Tenth Circuit Criminal Pattern Jury Instructions, 2021 Edition (available at
https://www.ca10.uscourts.gov/sites/default/files/clerk/Jury%20Instructions%202021%2
0Version.pdf) requested by the parties shall be referenced by their numbers. Each non-
pattern instruction shall be accompanied by a brief stating the statutory or jurisprudential
authority for the instruction, with Tenth Circuit authority being preferred. A simple case
citation will not suffice. If the non-pattern instruction is a deviation from the Tenth
Circuit Criminal Pattern Jury Instruction, the parties must redline any proposed
deviations. A copy of requested jury instructions in Microsoft Word Version must be
emailed to dishman-orders@okwd.uscourts.gov.

                                                   2
          6:21-cr-00149-JWD Document 44 Filed in ED/OK on 06/03/21 Page 3 of 3



    9.     Exhibit lists and exhibit notebooks by both parties to be submitted by 11/8/2021.4

    10.    Jury Selection and Jury Trial to be held November 15, 2021 at 9:00 a.m.* [*This
           Court’s jury trial docket is a trailing docket and start date and time for this
           particular trial will be determined at the pretrial conference if trial is anticipated.]


           A courtesy copy of all material required by this Amended Scheduling Order must

be submitted directly to the undersigned’s chambers.

           IT IS SO ORDERED this 3rd day of June 2021.




4
  Parties shall submit 3 hard copies of exhibit lists and exhibit notebooks, and provide a
thumb drive of all trial exhibits.
                                             3
